            Case 3:18-cv-00171-CWR-FKB Document 161 Filed 04/11/20 Page 1 of 1

                                              UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF MISSISSIPPI
                                             501 EAST COURT STREET, SUITE 5.500
                                                  JACKSON, MISSISSIPPI 39201




CARLTON W. REEVES                                                                                 TELEPHONE: (601) 608-4140
DISTRICT JUDGE                                                                                          FAX: (601) 608-4149


                                                        April 11th, 2020

BY ECF

Re: Jackson Women's Health Organization et al. v. Dobbs et al., No. 3:18-CV-171-CWR-FKB

Dear Counsel:

I hope this letter finds you well.

At the moment, it seems reasonable to expect plaintiffs to challenge the abortion restrictions in yesterday’s
Executive Order1, and that challenge will be brought within this case. Similar orders have had to be litigated in
Alabama, Ohio, Oklahoma, and Texas—and more may be on the horizon.

Before we go down that expensive and time-consuming path, I wanted to write and see if there was another
way forward.

The Alabama litigation is of particular interest. There, Judge Thompson initially entered a TRO enjoining
Alabama’s pandemic-related abortion restrictions. Upon receiving additional information from the State Health
Officer, however, he issued a clarifying Opinion and Order limiting the scope of the injunction. See Robinson v.
Marshall, No. 2:19-cv-365, Docket No. 111 (M.D. Ala. Apr. 3, 2020). I appreciated so much Judge Thompson’s
point that we can abide by the Constitution and “adapt to the exigent circumstances caused by the global
pandemic.” Id. at 10.

Both sides will litigate to protect their clients’ respective interests. I understand that. But if similar clarification
from our own State Health Officer could help us avoid all the litigation and upheaval our sister state has
experienced, then it might be in the best interest of the Mississippians we serve. And I know the talented and
committed attorneys on this case will make their best effort.

                                                            Sincerely,




1   For any out-of-state readers, no, Governor Reeves and I are not related. Mississippi is small but not that small.
